Name: 77/491/EEC: Commission Decision of 24 June 1977 concerning applications for reimbursement in respect of a conversion premium in the wine sector pursuant to Regulation (EEC) No 1163/76
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural structures and production;  financial institutions and credit;  agricultural activity
 Date Published: 1977-08-08

 Avis juridique important|31977D049177/491/EEC: Commission Decision of 24 June 1977 concerning applications for reimbursement in respect of a conversion premium in the wine sector pursuant to Regulation (EEC) No 1163/76 Official Journal L 200 , 08/08/1977 P. 0025 - 0032 Greek special edition: Chapter 03 Volume 19 P. 0041 COMMISSION DECISION of 24 June 1977 concerning applications for reimbursement in respect of a conversion premium in the wine sector pursuant to Regulation (EEC) No 1163/76 (77/491/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1163/76 of 17 May 1976 on the granting of a conversion premium in the wine sector (1), as last amended by Council Regulation (EEC) No 1056/77 (2), and in particular Articles 9 (3) and 11 (5) thereof, Whereas Commission Regulation (EEC) No 2034/76 of 17 August 1976 (3) lays down detailed rules and conditions for the granting of the premium; Whereas, in order to facilitate processing and the evaluation of the operation of the measure including the calculation of cost effectiveness, applications for reimbursement should include certain particulars submitted in a standard form; Whereas, in order to further facilitate processing, details of sums recovered should be submitted with the application for reimbursement in a standard form; Whereas, in order to permit effective audits of reimbursements, Member States should hold the supporting documents at the disposal of the Commission for a sufficient period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS DECISION: Article 1 1. Applications for 50 % reimbursement of the net eligible expenditure incurred in a calendar year submitted by Member States in accordance with Article 10 (1) of Regulation (EEC) No 1163/76 shall be sent to the Commission before 1 July of the following year in the form set out in the Annex to this Decision. 2. The particulars contained in each application for reimbursement shall be listed by administrative unit. For this purpose, the term "administrative unit" shall mean "province" or "provincie" in Belgium, "dÃ ©partement" in France, "amt" in Denmark, "Land" in the Federal Republic of Germany, "county" in Ireland, "regione" in Italy, "Grand-DuchÃ ©" in Luxembourg, "provincie" in the Netherlands, and divisional, county or area office in the United Kingdom. Article 2 Member States shall hold all documents (originals or certified copies) which provide the basis for calculating the aid under Regulation (EEC) No 1163/76, including the complete case file of each recipient, at the disposal of the Commission for a period of two years from the date of expiry of the undertaking referred in the third indent of Article 3 (2) (b) of that Regulation. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 June 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 135, 24.5.1976, p. 34. (2)OJ No L 128, 24.5.1977, p. 3. (3)OJ No L 226, 18.8.1976, p. 10. ANNEX >PIC FILE= "T0010400"> >PIC FILE= "T0010403"> >PIC FILE= "T0010404"> >PIC FILE= "T0010405"> >PIC FILE= "T0010406"> >PIC FILE= "T0010407"> >PIC FILE= "T0010446">